DISMISSED; Opinion Filed March 15, 2019.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01217-CV

                                 SONYA WILLIAMS, Appellant
                                            V.
                                ALLY FINANCIAL INC., Appellee

                        On Appeal from the 116th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-17-10646

                                MEMORANDUM OPINION
                        Before Justices Bridges, Partida-Kipness, and Carlyle
                                 Opinion by Justice Partida-Kipness
    Appellant’s brief has not been filed despite appellant being cautioned by order dated February

15, 2019 that failure to file the brief, or an extension motion, by March 1, 2019 would result in

dismissal of the appeal. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss the appeal. See

id. 38.8(a)(1), 42.3(b), (c).




                                                   /Robbie Partida-Kipness/
                                                   ROBBIE PARTIDA-KIPNESS
                                                   JUSTICE
181217F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 SONYA WILLIAMS, Appellant                         On Appeal from the 116th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-01217-CV         V.                     Trial Court Cause No. DC-17-10646.
                                                   Opinion delivered by Justice Partida-
 ALLY FINANCIAL INC., Appellee                     Kipness. Justices Bridges and Carlyle
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee ALLY FINANCIAL INC. recover its costs of this appeal
from appellant SONYA WILLIAMS.


Judgment entered this 15th day of March, 2019.




                                             –2–